The opinion of the Court was delivered by
Parris J.
We had supposed that after the decision in Hacket v. Martin, 8 Greenl. 77, in this county, there would be *421no further attempt to make use of an assignor of a chose in action to defeat the collection of a demand, which he had assigned for a valuable consideration, and of which the debtor had been duly informed.
That case settles the law that the assignor cannot discharge the demand, or defeat the suit by his admissions or his testimony.
The decision is founded on principle, and is supported by high authorities, some of which are referred to in the case.
Fear v. Evertson, 20 Johns. 142, is decisive of the question now before us. — We will, however, add Welch v. Mandeville, 1 Wheat. 233; same case, 5 Wheat. 277 ; Wardell v. Eden, Coleman’s cases, 137.
Upon these authorities the admissions of Matthews, which were made after this suit was commenced, ought not to have been received, and we presume would not have been, if the case of Hacket v. Martin, had been published, or made known to the Judge who sat in the trial.
The exceptions are accordingly sustained.